Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(3) POWER OF ATTORNEY We, the undersigned Trustees of Eaton Vance Advisers Senior Floating-Rate Fund Eaton Vance Municipal Income Trust Eaton Vance California Municipal Income Trust Eaton Vance Municipals Trust Eaton Vance Credit Opportunities Fund Eaton Vance Municipals Trust II Eaton Vance Florida Municipal Income Trust Eaton Vance Mutual Funds Trust Eaton Vance Global Enhanced Equity Income Fund Eaton Vance New Jersey Municipal Income Trust Eaton Vance Growth Trust Eaton Vance New York Municipal Income Trust Eaton Vance Institutional Senior Floating-Rate Fund Eaton Vance Ohio Municipal Income Trust Eaton Vance Investment Trust Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Insured California Municipal Bond Fund Eaton Vance Prime Rate Reserves Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Senior Income Trust Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Series Trust Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Series Trust II Eaton Vance Insured Michigan Municipal Bond Fund EV Classic Senior Floating-Rate Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Special Investment Trust Eaton Vance Insured Municipal Bond Fund II Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Insured New Jersey Bond Fund Eaton Vance Tax-Managed Buy-Write Research Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund Eaton Vance Tax-Managed International Diversified Equity Income Fund Eaton Vance Limited Duration Income Fund Eaton Vance Variable Trust Eaton Vance Massachusetts Municipal Income Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Michigan Municipal Income Trust each a Massachusetts business trust (the Trusts), (do hereby severally constitute and appoint Barbra E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts, in respect of shares of beneficial interest and other documents and papers relating thereto: IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/Benjamin C. Esty Trustee April 23, 2007 Benjamin C. Esty /s/Thomas E. Faust Jr. Trustee April23, 2007 Thomas E. Faust Jr. /s/Allen R. Freedman Trustee April23, 2007 Allen R. Freedman /s/James B. Hawkes James B. Hawkes Trustee April 23, 2007 /s/Samuel L. Hayes, III Trustee April 23, 2007 Samuel L. Hayes, III /s/William H. Park Trustee April 23, 2007 William H. Park /s/Ronald A. Pearlman Trustee April 23, 2007 Ronald A. Pearlman /s/Norton H. Reamer Trustee April 23, 2007 Norton H. Reamer /s/Heidi L. Steiger Trustee April 23, 2007 Heidi L. Steiger /s/Lynn A. Stout Trustee April 23, 2007 Lynn A. Stout /s/Ralph F. Verni Trustee April 23, 2007 Ralph F. Verni POWER OF ATTORNEY The undersigned officer of: Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Massachusetts Municipal Income Trust Eaton Vance Municipal Income Trust Eaton Vance Municipals Trust Eaton Vance New Jersey Municipal Income Trust each a Massachusetts business trust (the Trusts), (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B, Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney for me, to sign in the capacity indicated below, any Registration Statement and any an all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts, in respect of shares of beneficial interest and other documents and papers relating thereto: IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/Robert B. MacIntosh President April 23, 2007 Robert B. MacIntosh
